UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4301


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HASAAN JAMIL SHIPMAN, a/k/a Lil Dad,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:11-cr-00109-BO-1)


Submitted:   November 29, 2012            Decided:   December 14, 2012


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Charity L. Wilson, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant    to    a    written     plea      agreement,    Hasaan     Jamil

Shipman pled guilty to possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g), 924(a) (2006), and

was sentenced to 120 months’ imprisonment.                      Counsel for Shipman

has     now   submitted    a        brief   in    accordance       with    Anders     v.

California, 386 U.S. 738 (1967), stating that he has found no

meritorious      grounds       for    appeal     but       questioning    whether    the

district court improperly calculated the adjusted offense level

based    on    evidence    unsupported           by    a    sufficient    indicia     of

reliability,       rendering           Shipman’s            sentence      procedurally

unreasonable.      The Government has moved to dismiss the appeal of

Shipman’s sentence based on his waiver of appellate rights and

the timeliness of the appeal.               Shipman was informed of his right

to file a pro se supplemental brief, but has not done so.                             We

have reviewed the record, and we grant the Government’s motion

in part, dismiss Shipman’s appeal in part, and affirm in part.

              A criminal defendant may, in a valid plea agreement,

waive the right to appeal under 18 U.S.C. § 3742 (2006).                          United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                       We review

the validity of an appellate waiver de novo and will enforce the

waiver if it is valid and the issue appealed is within the scope

of that waiver.      United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).      Generally, if the district court fully questions a

                                            2
defendant regarding the waiver of his right to appeal during the

plea colloquy performed in accordance with Fed. R. Crim. P. 11,

the waiver is both valid and enforceable.                     Manigan, 592 F.3d at

627;       United    States   v.   Johnson,     410    F.3d   137,    151    (4th     Cir.

2005).        Our    review   of   the    record      convinces     us    that   Shipman

knowingly          and   voluntarily     waived       the   right    to     appeal    his

sentence.          We therefore grant the Government’s motion to dismiss

as to all sentencing issues that a defendant may lawfully waive. *

               As to any remaining issues, see Blick, 408 F.3d at

171-73; United States v. Poindexter, 492 F.3d 263, 271 (4th Cir.

2007), we have reviewed the entire record in accordance with

Anders       and    have   found   no    unwaived      meritorious        issues.      We

therefore affirm the district court’s judgment as to all issues

not encompassed by Shipman’s valid waiver of appellate rights.

               This court requires that counsel inform Shipman, in

writing,       of    the   right   to    petition     the   Supreme      Court   of   the

United States for further review.                   If Shipman requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Shipman.                            We dispense

       *
       We decline to dismiss the appeal in its entirety based on
the Government’s other basis for dismissal: that the notice of
appeal was filed one day late.



                                            3
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                     DISMISSED IN PART;
                                                       AFFIRMED IN PART




                                     4